DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are canceled n view of applicant’s preliminary amendment filed 3/23/2020.  New claims 23-38 are added.  Therefore, claims 23-38 are currently under examination.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/340,074, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the nonprovisional application 62/340,074 does not provide support for claimed thermal conductivity of above about 160 W/m-K as recited in claims 23 and 36.
Therefore, the effective filing date for the instant application is 5/22/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "said compressed body" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "said compressed body" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,757,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the metal case structure as taught by claims of U.S. Patent No. 9,757,796 comprise the same base metal material and the same nanoparticles as claimed in amounts that read on the claimed amounts.  Therefore, one of ordinary skill in the art would have expected the same nanoparticle thermal conductivity and the same amount of increase I thermal conductivity of Mg-based composite as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38 is/are rejected under 35 U.S.C. 103 as being obvious over Sherman et al. US 2015/0240337 A1(Sherman).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sherman teaches a down hole well structure comprising Mg or Mg alloy [0005] and insoluble submicron size particles (abstract), wherein the insoluble particles may include copper, aluminum and/or beryllium[0048, 0061-0064].  Examples 1-4 of Sherman teaches an AZ91D Mg alloy having 90wt% Mg, which reads on the claimed base metal of more 70wt% Mg.  Sherman further teaches that the insoluble nanoparticles are typically less than 0.1µm(i.e. <100nm) [0057], and are present in an amount of about 0.5-20wt% in the structure[0058].
Regarding claims 23 and 36, the down hole well structure as taught by Sherman applies to the Mg-base composite comprising a base metal and a plurality of nanoparticles.  The amounts of AZ91D Mg alloy and insoluble particles as taught by Sherman read on the claimed more than 70wt% and at least 0.1vol%, respectively.  The thermal conductivities of the AZ91D Mg alloy and insoluble nanoparticles of Sherman, which is an inherent property, would have read on the claimed thermal conductivities.  Additionally, the AZ91D Mg alloy and the nanoparticles of Sherman are materially the same as claimed base Mg alloy and the claimed nanoparticles, one of ordinary skill in the art would have expected the same melting points for the Mg alloy and nanoparticles of Sherman.  Furthermore, Sherman teaches that the insoluble nanoparticles are located in grain boundary layers of the structure[0019], which reads on the claimed within 200nm of grain boundaries. 
Although Sherman does not explicitly teach that the thermal conductivity of the down hole well structure has an at least 30% increase compare to the thermal conductivity of the base Mg alloy, one of ordinary skill in the art would have found it obvious that the thermal conductivity of the structure of Sherman would have increased compare to the AZ91D Mg base alloy in amounts comparable or overlaps the claimed at least 30%.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claims 24-25 and 37, the copper nanoparticles as taught by Sherman reads on the claimed insoluble nanoparticles.  Other particles such as beryllium and carbon as taught by Sherman also reads on the claimed insoluble nanoparticles.
Regarding claims 26-27, the thermal conductivities of copper, aluminum and beryllium as insoluble particles of Sherman are higher than 180 W/m-K as claimed.
Regarding claims 28-30, the amounts of Mg alloy and nanoparticles in the down holes well structure of Sherman reads on the claimed Mg alloy amount and claimed insoluble nanoparticles amount.
Regarding claims 31-32, Sherman’s teaching of the insoluble nanoparticles being typically less than 0.1µm meets the limitation of the instant claims.
Regarding claims 33 and 38, the AZ91D Mg alloy as taught by Sherman reads on the claimed AZ series alloy.
Regarding claims 34-35, since AZ91D Mg alloy of Sherman reads on the claimed AZ series alloy, then the thermal conductivity of AZ91D Mg alloy would have been less than 156 W/m-K as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ienaga US 2016/0348218 teaches that the thermal conductivity of AZ91D is 51-52W/m-K [0019].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733